

115 HR 5635 IH: Responsible Opioid Prescription Act
U.S. House of Representatives
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5635IN THE HOUSE OF REPRESENTATIVESApril 26, 2018Mr. Grothman introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to impose restrictions under the Medicaid program
			 with respect to opioid prescriptions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Responsible Opioid Prescription Act. 2.Medicaid restrictions relating to opioid prescriptions (a)In generalSection 1927(d) of the Social Security Act (42 U.S.C. 1396r–8(d)) is amended by adding at the end the following new paragraph:
				
					(8)Restrictions relating to opioids
 (A)In generalSubject to subparagraph (B), with respect to calendar quarters beginning on or after January 1, 2019, a State may only provide coverage under the State plan (or a waiver of such plan) for an opioid dispensed to an individual enrolled under the plan (or waiver) to the extent that—
 (i)in the case of an initial prescription for the opioid to the individual, such prescription is limited to a maximum of a 7-day supply; and
 (ii)in the case of a refill of such prescription, such refill is limited to a maximum of a 30-day supply and prescribed only if a provider—
 (I)determines that the expected benefits of using the opioid to treat or improve the individual’s pain or function, respectively, outweigh the risks of such use;
 (II)to the extent appropriate, combines the use of the opioid with non-pharmacologic therapy and non-opioid pharmacologic therapy;
 (III)establishes treatment goals for the individual and takes steps to ensure that the use of the opioid will be discontinued if the provider determines that the benefits of such use no longer outweigh the risks; and
 (IV)discusses with the individual the known risks of such use, the realistic benefits of such use, and the responsibilities of the provider and individual in managing such use.
 (B)ExceptionSubparagraph (A) shall not apply with respect to opioids dispensed to individuals who are— (i)receiving treatment for cancer;
 (ii)receiving hospice or palliative care; or (iii)patients in a long-term care facility or a skilled nursing facility.
 (C)DefinitionsIn this paragraph: (i)Initial prescriptionThe term initial prescription, with respect to an individual, includes the issuance of a new prescription to the individual for an opioid that the individual was previously prescribed, provided that such new prescription is issued more than 60 days after the expiration of such previous prescription.
 (ii)OpioidThe term opioid has the meaning given such term in section 102 of the Controlled Substances Act (21 U.S.C. 802) and includes drugs included in schedules II, III, and IV of section 202(c) of such Act (21 U.S.C. 812(c))..
 (b)Prohibition on payments for certain opioid prescriptionsSection 1903(i) of the Social Security Act (42 U.S.C. 1396b(i)) is amended by inserting after paragraph (8) the following new paragraph:
				
 (9)with respect to opioids (as defined in section 1927(d)(8)) dispensed in calendar quarters beginning on or after January 1, 2019, unless such opioids are dispensed in accordance with section 1927(d)(8); or.
			